Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the Registration Statement (Form S-3) and related Prospectus of Scientific Learning Corporation for the registration of 6,682,272 shares of its common stock and to the incorporation by reference therein of our report dated March 30, 2012, with respect to the consolidated financial statements and schedule of Scientific Learning Corporation included in its Annual Report (Form 10-K) for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP San Jose, California April 25, 2012
